
	
		I
		111th CONGRESS
		2d Session
		H. R. 4985
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Roe of Tennessee
			 (for himself, Mr. Posey,
			 Mr. Fleming,
			 Mr. Luetkemeyer,
			 Mr. Wamp, Mr. Westmoreland, Mr. Olson, Mrs.
			 McMorris Rodgers, Mr.
			 Chaffetz, Mrs. Blackburn,
			 Mr. Griffith,
			 Mrs. Lummis,
			 Mr. Shadegg,
			 Mr. Linder,
			 Mr. Duncan,
			 Mr. Tiahrt,
			 Mr. Jones,
			 Mr. Souder,
			 Mr. Hall of Texas,
			 Mrs. Bachmann,
			 Mr. Mica, Ms. Fallin, Mr.
			 Pence, Mr. Burgess,
			 Mr. King of Iowa,
			 Mr. Coffman of Colorado,
			 Mr. Schock,
			 Mr. Rooney,
			 Mr. Thompson of Pennsylvania, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Rules and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the provisions of the Patient Protection and
		  Affordable Care Act providing for the Independent Payment Advisory
		  Board.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Decisions Accountability Act of
			 2010.
		2.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections) are
			 repealed, and any provision of law amended by such sections is hereby restored
			 as if such sections had not been enacted into law.
		
